Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donnell Andrew Scott appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction in sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Scott, No. 3:09-cr-00186-JRS-1 (E.D.Va. Apr. 18, 2012); see also United States v. Stewart, 595 F.3d 197, 201 (4th Cir.2010) (noting that § 3582 proceeding is “not considered a full resentencing by the court”). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.